UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1058


TODD SCHAEFFER,

                  Plaintiff - Appellant,

          v.

ADEX CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-01127-TSE-TCB)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd Schaeffer, Appellant Pro Se.         Seth Abram      Schaeffer,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Todd     Schaeffer      appeals     the    district       court’s     orders

dismissing his complaint for failing to state a claim, denying

his motion for judgment, and denying his motion for a new trial.

We   have    reviewed   the     record    and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Schaeffer v. ADEX Corp., No. 1:14-cv-01127-TSE-TCB (E.D.

Va. Nov. 25, 2014; Dec. 19, 2014; Dec. 31, 2014).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the     materials     before   this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2